
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 52
        [EPA-R09-OAR-2007-1073; FRL-9263-8]
        Revisions to the California State Implementation Plan, Imperial County Air Pollution Control District
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          EPA is proposing to approve revisions to the Imperial County Air Pollution Control District (ICAPCD) portion of the California State Implementation Plan (SIP). These revisions clarify permitting requirements, and update and revise exemptions from New Source Review (NSR) permitting requirements, for various air pollution sources. We are taking comments on this proposal and plan to follow with a final action.
        
        
          DATES:
          Any comments must arrive by March 11, 2011.
          
        
        
          ADDRESSES:
          Submit comments, identified by docket number EPA-R09-OAR-2007-1073, by one of the following methods:
          1. Federal eRulemaking Portal: http://www.regulations.gov. Follow the on-line instructions.
          2. E-mail: R9airpermits@epa.gov.
          
          3. Mail or deliver: Gerardo Rios (Air—3), U.S. Environmental Protection Agency Region IX, 75 Hawthorne Street, San Francisco, CA 94105-3901.
          
            Instructions: All comments will be included in the public docket without change and may be made available online at http://www.regulations.gov, including any personal information provided, unless the comment includes Confidential Business Information (CBI) or other information whose disclosure is restricted by statute. Information that you consider CBI or otherwise protected should be clearly identified as such and should not be submitted through http://www.regulations.gov or e-mail. http://www.regulations.gov is an “anonymous access” system, and EPA will not know your identity or contact information unless you provide it in the body of your comment. If you send e-mail directly to EPA, your e-mail address will be automatically captured and included as part of the public comment. If EPA cannot read your comment due to technical difficulties and cannot contact you for clarification, EPA may not be able to consider your comment.
          
            Docket: The index to the docket for this action is available electronically at http://www.regulations.gov and in hard copy at EPA Region IX, 75 Hawthorne Street, San Francisco, California. While all documents in the docket are listed in the index, some information may be publicly available only at the hard copy location (e.g., copyrighted material), and some may not be publicly available in either location (e.g., CBI). To inspect the hard copy materials, please schedule an appointment during normal business hours with the contact listed in the FOR FURTHER INFORMATION CONTACT section.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Laura Yannayon, EPA Region IX, (415) 972-3534, yannayon.laura@epa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        Throughout this document, “we,” “us” and “our” refer to EPA.
        Table of Contents
        
          I. The State's Submittal
          A. What rules did the State submit?
          B. Are there other versions of these rules?
          C. What is the purpose of the submitted rules and rule revisions?
          II. EPA's Evaluation and Action
          A. How is EPA evaluating the rules?
          B. Do the rules meet the evaluation criteria?
          C. EPA Recommendations To Further Improve the Rules
          D. Public Comment and Final Action
          III. Statutory and Executive Order Reviews
        
        I. The State's Submittal
        A. What rules did the State submit?
        Table 1 lists the rules addressed by this proposal, including the dates they were adopted by the local air agency and submitted by the California Air Resources Board (CARB).
        
          Table 1—Submitted Rules
          
            Local agency
            Rule No.
            Rule title
            Amended
            Submitted
          
          
            ICAPCD
            201
            Permits Required
            10/10/06
            08/24/07
          
          
            ICAPCD
            202
            Exemptions
            10/10/06
            08/24/07
          
        
        On September 17, 2007, EPA determined that the submittal for ICAPCD Rules 201 and 202 met the completeness criteria in 40 CFR part 51 appendix V, which must be met before formal EPA review.
        B. Are there other versions of these rules?
        We approved an earlier version of Rule 201 into the SIP on January 3, 2007 (72 FR 9). There are no previous versions of Rule 202 in the SIP, but SIP approved Rule 103, also contains permit exemptions. Rule 103 was approved into the SIP on May 31, 1972 (37 FR 10842). The ICAPCD originally adopted new Rule 202 on June 1, 1977 and also adopted revisions on September 7, 1993 and September 14, 1999. Both of these revisions were submitted to EPA, however EPA has not taken action on either of these submittals. While we can act on only the most recently submitted version, we have reviewed materials provided with previous submittals.
        C. What is the purpose of the submitted rules and rule revisions?
        Section 110(a) of the CAA requires states to submit regulations that control volatile organic compounds, nitrogen oxides, particulate matter and other air pollutants which harm human health and the environment. Permitting rules were developed as part of the local air district's programs to control these pollutants.
        The purpose of District Rule 201 (Permits Required) is to identify when, and what permits, a source must obtain prior to construction and operation.
        The purpose of District Rule 202 (Exemptions) is to identify processes, articles, machines, equipment, or other contrivances for which an Authority to Construct (ATC) or Permit to Operate (PTO) is not required. Rule 202 also requires recordkeeping to verify and maintain any exemption.
        II. EPA's Evaluation and Action
        A. How is EPA evaluating the rules?
        The relevant statutory provisions for our review of the submitted rules include CAA section 110(a) and section 110(l). Section 110(a) requires that SIP rules be enforceable, while section 110(l) precludes EPA approval of SIP revisions that would interfere with any applicable requirement concerning attainment and reasonable further progress or any other applicable requirement of the Act. In addition, we have reviewed the submitted rules for compliance with EPA implementing regulations for NSR, including 40 CFR 51.160 through 40 CFR 51.165.
        B. Do the rules meet the evaluation criteria?
        EPA has reviewed the submitted rules in accordance with the Rule Evaluation criteria described above. Consistent with the requirements of 40 CFR subpart I, all major stationary sources are required to obtain an ATC permit prior to construction. For minor sources, EPA believes that emissions from the types and sizes of equipment and operations exempted from NSR permit requirements are consistent with the flexibility afforded to states to regulate only those sources as necessary to assure attainment and maintenance of the National Ambient Air Quality Standards (NAAQS). While several new provisions have been added to Rule 202 that could be seen as a relaxation of the SIP because more sources are specifically exempted from Rule 207 permit requirements, in practice most of these sources have never been required to obtain a NSR ATC permit due to their small size or state law prohibitions. Because these rules will not actually worsen air quality, and will in fact require many agricultural sources to obtain permits and be subject to control requirements for the first time, EPA believes that these revisions are a long overdue update to the SIP which will provide an overall strengthening of the SIP without interfering with the District's ability to attain and maintain the NAAQS, and are therefore approvable under 110(l) of the CAA.
        The TSD has more information on our evaluation.
        C. EPA Recommendations To Further Improve the Rules
        The TSD describes additional rule revisions that we recommend for the next time the local agency modifies the rules.
        D. Public Comment and Final Action

        Because EPA believes the submitted rules fulfill all relevant requirements, we are proposing to fully approve them as described in section 110(k)(3) of the Act. We will accept comments from the public on this proposal for the next 30 days. Unless we receive convincing new information during the comment period, we intend to publish a final approval action that will incorporate these rules into the federally enforceable SIP.
        III. Statutory and Executive Order Reviews
        Under the Clean Air Act, the Administrator is required to approve a SIP submission that complies with the provisions of the Act and applicable Federal regulations. 42 U.S.C. 7410(k); 40 CFR 52.02(a). Thus, in reviewing SIP submissions, EPA's role is to approve State choices, provided that they meet the criteria of the Clean Air Act. Accordingly, this action merely approves State law as meeting Federal requirements and does not impose additional requirements beyond those imposed by State law. For that reason, this action:
        • Is not a “significant regulatory action” subject to review by the Office of Management and Budget under Executive Order 12866 (58 FR 51735, October 4, 1993);

        • Does not impose an information collection burden under the provisions of the Paperwork Reduction Act (44 U.S.C. 3501 et seq.);

        • Is certified as not having a significant economic impact on a substantial number of small entities under the Regulatory Flexibility Act (5 U.S.C. 601 et seq.);
        • Does not contain any unfunded mandate or significantly or uniquely affect small governments, as described in the Unfunded Mandates Reform Act of 1995 (Pub. L. 104-4);
        • Does not have Federalism implications as specified in Executive Order 13132 (64 FR 43255, August 10, 1999);
        • Is not an economically significant regulatory action based on health or safety risks subject to Executive Order 13045 (62 FR 19885, April 23, 1997);
        • Is not a significant regulatory action subject to Executive Order 13211 (66 FR 28355, May 22, 2001);
        • Is not subject to requirements of Section 12(d) of the National Technology Transfer and Advancement Act of 1995 (15 U.S.C. 272 note) because application of those requirements would be inconsistent with the Clean Air Act; and
        • Does not interfere with Executive Order 12898 (59 FR 7629 (Feb. 16, 1994)) because EPA lacks the discretionary authority to address environmental justice in this rulemaking.
        
        In addition, this rule does not have tribal implications as specified by Executive Order 13175 (65 FR 67249, November 9, 2000), because the SIP is not approved to apply in Indian country located in the State, and EPA notes that it will not impose substantial direct costs on tribal governments or preempt tribal law.
        
          List of Subjects in 40 CFR Part 52
          Environmental protection, Air pollution control, Intergovernmental relations, Ozone, Particulate matter, Reporting and recordkeeping requirements, Volatile organic compounds.
        
        
          Authority:
           42 U.S.C. 7401 et seq.
          
        
        
          Dated: January 28, 2011.
          Jared Blumenfeld,
          Regional Administrator, Region IX.
        
      
      [FR Doc. 2011-2862 Filed 2-8-11; 8:45 am]
      BILLING CODE 6560-50-P
    
  